UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7011



JAMES ALBERT BROWN,

                                              Plaintiff - Appellant,

          versus


UNITED STATES OF AMERICA,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Dennis W. Shedd, District Judge. (CA-
95-443-3)


Submitted:   October 18, 2002          Decided:     November 26, 2002


Before MOTZ, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Albert Brown, Appellant Pro Se.      Nancy Chastain Wicker,
OFFICE OF THE UNITED STATES ATTORNEY, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     James Brown appeals the district court’s order denying his

petition for a writ of quo warranto. We conclude Brown was required

to challenge his conviction and sentence via a 28 U.S.C. § 2255

(2000) motion, or, if that remedy proved inadequate or ineffective,

by filing a petition pursuant to 28 U.S.C. § 2241 (2000).    Thus,

Brown was not entitled to a writ of quo warranto.   Accordingly, we

affirm the district court’s judgment denying Brown’s petition.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2